DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chinese reference(204319972U).
	Chinese reference teaches an air purifying device comprising a top housing(1) having a plurality of air vents(see figure) connected to a base housing(4,10, and 6) having a plurality of air vents(4), a filter(9) disposed within the base housing, and a blower(2) disposed within the base housing adapted to draw air through the plurality of air vents in the base housing, through the filter, and discharge the air through the plurality of air vents in the top housing.  Examiner notes the limitations “vehicle cup” in the preamble do not have patentable weight when the prior art reference teaches all of the limitations of the portable air purifying device.  
Chinese reference further teaches wherein the plurality of air vents in the base housing are recessed within a sidewall of the base housing.  Chinese reference further .  
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herweck et al(10859290) teaches portable device for air modification including an upper air intake, an upper air return, a container, and a fan for providing airflow through the container for adjusting the ambient temperature air, wherein the device is configured for placement in a cup holder of a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
March 9, 2021